EXHIBIT 10.27.6

NCR

NONQUALIFIED EXCESS PLAN

Amended and Restated Effective December 31, 2008

 

1



--------------------------------------------------------------------------------

NCR

NONQUALIFIED EXCESS PLAN

(Amended and Restated Effective December 31, 2008

WHEREAS, this Plan was originally adopted effective as of January 1, 1995, and
has been amended from time to time; and

WHEREAS, to comply with the final regulations issued under Section 409A of the
Code, the Company desires to amend and restate the Plan;

NOW THEREFORE, the Plan is hereby amended and restated in its entirety, as set
forth herein, effective as of December 31, 2008.

ARTICLE I

Definitions

 

 

Wherever used herein, the following terms have the meanings indicated:

1.1 “Beneficiary” means the individual or entity designated under the Pension
Plan to receive benefits thereunder by reason of the death of a Participant.

1.2 “Board of Directors” means the Board of Directors of the Company.

1.3 “Code” means the Internal Revenue Code of 1986, as amended.

1.4 “Company” means NCR Corporation, a Maryland corporation, and any of its
subsidiaries that have adopted a Pension Plan.

1.5 “409A Committee” means the administrative committee designated by the Senior
Vice President, Human Resources of the Company].

1.6 “Participant” means each individual who participates in the Plan in
accordance with Article II.

1.7 “Pension Plan” means any of the U.S. tax-qualified defined benefit pension
plans sponsored by the Company.

1.8 “Plan” means the NCR Nonqualified Excess Plan as set forth in this document
and in any amendments from time to time made hereto.

1.9 “Separation from Service” means a termination of employment with the Company
and its affiliated group in such a manner as to constitute a “separation from
service” as defined under Section 409A of the Code (for this purpose, the term
“affiliated group” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code). To the
extent permitted by Section 409A of the Code, the 409A Committee retains
discretion, in the event of a sale or other disposition of assets, to specify
whether a Participant who provides services to the purchaser immediately after
the transaction has incurred a Separation from Service. If a Participant was an
employee of the Company or its affiliated group immediately prior to the
spin-off of Teradata Corporation by the

 

2



--------------------------------------------------------------------------------

Company and an employee of Teradata Corporation or its affiliated group
immediately after the spin-off, then solely for purposes of determining when
that Participant has incurred a Separation from Service, the term “Company” as
used in this Section 1.9 shall mean Teradata Corporation, instead of NCR
Corporation.

ARTICLE II

Participation

 

 

2.1 A participant in a Pension Plan shall become a Participant in this Plan if
he or she terminates employment with the Company on or after January 1, 1994,
and either:

(a) his or her benefits under the Pension Plan are limited by application of the
limitation on the annual benefit that may be paid from a qualified retirement
plan set forth in Section 415 of the Code, or

(b) he or she retires while serving in a position considered by the Company to
be equivalent to E-Band or higher, and his or her benefits under the Pension
Plan are limited by application of the limit on annual compensation that may be
taken into account for qualified retirement plan purposes set forth in Section
401(a)(17) of the Code.

Notwithstanding the above, effective September 1, 2004, no new Participants will
be added to the Plan.

Notwithstanding the above, effective January 1, 2006, individuals who are
eligible to participate in the Plan on December 31, 2005 shall continue to be
eligible to participate in the Plan, regardless of any subsequent changes in
their band or grade level, and shall be entitled to a benefit from this Plan if
they terminate from the Company at or after age 55, regardless of band or grade
level.

For the purpose of determining whether a participant who was an employee of the
Company or Teradata Corporation immediately prior to the spin-off of Teradata
Corporation by the Company (the “Spin-Off”) and an employee of Teradata
Corporation or a subsidiary of Teradata Corporation immediately after the
Spin-Off (or who was on an approved leave of absence at the time of the Spin-Off
and becomes an employee of Teradata Corporation or a subsidiary of Teradata
Corporation upon return to active employment, or, pursuant to the terms of a
Transition Services Agreement between NCR and Teradata Corporation, is
transferred to Teradata Corporation or a subsidiary of Teradata Corporation at
the conclusion of the transition services period) and who has not received a
distribution of his or her PensionPlus Benefit under the NCR Pension Plan,
terminates from the Company at or after age 55, as required by the preceding
sentence, such participant shall not be deemed to have terminated from the
Company until the date on which the participant terminates from Teradata
Corporation and its subsidiaries, or, if the participant returns to the Company
from Teradata Corporation or a subsidiary of Teradata Corporation without
incurring a break in service, the date on which the participant subsequently
terminates from the Company; provided, however, that (i) such participant shall
be deemed to have incurred a termination of employment upon the termination of
employment with, or performance of services for, Teradata Corporation and its
subsidiaries, and (ii) unless otherwise determined by the Company, such a
participant employed by, or performing services for, a subsidiary or division of
Teradata Corporation and its subsidiaries shall be deemed to incur a termination
of employment if, as a result of a Disaffiliation, such subsidiary or division
ceases to be a subsidiary or division, as the case may be, and such employee
does not immediately thereafter become an employee of, or service provider for,
Teradata Corporation or another subsidiary. For the purposes of this
Section 2.1, “Disaffiliation” shall mean a subsidiary’s or division’s ceasing to
be a subsidiary or division of Teradata Corporation for any reason

 

3



--------------------------------------------------------------------------------

(including, without limitation, as a result of a public offering, or a spin-off
or sale by Teradata Corporation, of the stock of the subsidiary or a sale of a
division of Teradata Corporation or its subsidiaries).

ARTICLE III

Benefits

 

 

3.1 Each Participant (or the Beneficiary of a deceased Participant) shall be
entitled to a benefit under this Plan equal to the excess of (i) the benefit to
which he or she would be entitled under the Pension Plan (including the portion
of the PensionPlus benefit attributable to years after December 31, 1994, but
disregarding the 1985 Minimum Benefit), calculated without regard to the
limitations set forth in Section 415 or Section 401(a)(17) of the Code for years
of service after the later of December 31, 1994 or the date participation in the
Plan commences, over (ii) the Participant’s actual benefits from the Pension
Plan. For purposes of calculating the benefit, any partial month of service
shall count as a whole month, and only compensation earned while participating
shall be included. Because the Pension Plan benefit ceased to accrue effective
December 31, 2006, no additional benefit will accrue under this Plan after
December 31, 2006, and the calculation of the benefit under this Plan shall be
done as of December 31, 2006. Notwithstanding the foregoing provisions of this
paragraph, interest shall continue to be credited to the portion of a
Participant’s benefit under this Plan that is based on the Participant’s
PensionPlus benefit under the Pension Plan in the same manner as interest
continues to be credited to the Participant’s PensionPlus Account under the
Pension Plan.

Notwithstanding the above, effective August 31, 2004, benefit accruals will
cease and no additional benefit will accrue for any Participant in the Plan,
with the exception of the following Participants who will continue to accrue
benefits:

(a) Participants who (1) were hired prior to September 1, 2004, (2) were age 40
or older as of August 31, 2004, and (3) did not make an election to cease
accruals in the NCR Pension Plan and receive an enhanced company matching
contribution in the NCR Savings Plan; and

(b) Participants who were under age 40 as of August 31, 2004, who (1) were hired
prior to May 1, 1985, (2) remained continuously employed by the Company since
that date, and (3) did not make an election to cease accruals in the NCR Pension
Plan and receive an enhanced company matching contribution in the NCR Savings
Plan.

ARTICLE IV

Distribution of Benefits

 

 

4.1 (a) Grandfathered Participants. Each Participant listed on Exhibit A, as it
may be amended from time to time by the 409A Committee (a “Grandfathered
Participant”), was vested in his benefit as of, and terminated employment on or
before, December 31, 2004. Therefore, the entire benefit of each Grandfathered
Participant constitutes an “amount deferred” prior to January 1, 2005 within the
meaning of Section 409A of the Code. Each Grandfathered Participant (or his
Beneficiary) shall continue to receive or commence receiving his benefits under
Article III at the same time and in the same form as the Participant’s (or
Beneficiary’s) benefit under the Pension Plan. Nothing contained herein is
intended to materially enhance a benefit or right existing under the Plan as in
effect on October 3, 2004, or add a new material benefit or right, with respect
to the Grandfathered Participants. It is intended that benefits under

 

4



--------------------------------------------------------------------------------

Article III with respect to Grandfathered Participants shall be exempt from the
application of Section 409A of the Code.

(b) Non-Grandfathered Participants. Each Participant who is not a Grandfathered
Participant (a “Covered Participant”) may, no later than a date specified by the
409A Committee (provided that such date occurs no later than December 31, 2008),
make the following elections on a form provided by the 409A Committee in
accordance with the following terms and conditions (and such additional terms
and conditions as the 409A Committee may specify in its sole discretion):

(i) Except as otherwise provided in this Article IV, each Covered Participant
may elect to have his benefits under Article III commence on the later of
(x) the first business day of the seventh month immediately following the
Covered Participant’s Separation from Service, or (y) the first business day of
the month immediately following attainment of an age specified by the Covered
Participant between 55 and 65; provided that the Covered Participant will attain
the specified age in 2009 or later; and provided further that to the extent that
a Covered Participant does not timely file an election as provided in this
Section 4.1(b)(i), or such election does not comply with the Plan or the terms
and conditions established by the 409A Committee, then he will be deemed to have
irrevocably elected age 55 (or for a Covered Participant that has attained at
least age 55 prior to January 1, 2009, the age that such Covered Participant
will attain in 2009). The election described in this Section 4.1(b)(i) shall
become irrevocable on a date specified by the 409A Committee. Once irrevocable,
the election may not be changed. Notwithstanding any election by a Covered
Participant pursuant to this Section 4.1(b)(i), in the event that the Covered
Participant dies prior to the commencement of benefits pursuant to this
Section 4.1(b)(i), the Covered Participant’s benefits under Article III shall
commence on the later of (x) the first business day of the seventh month
immediately following the Covered Participant’s death, or (y) the first business
day of the month immediately following the date that the Covered Participant
would have attained age 55.

(ii) Except as otherwise provided in this Article IV, each Covered Participant
may elect to have his benefits under Article III paid in the form of a single
life annuity or an actuarially equivalent (within the meaning of Treasury
Regulation § 1.409A-2(b)(2)(ii)) 50%, 75% or 100% joint and survivor annuity
(determined using the actuarial assumptions of the Pension Plan), payable in
bi-weekly installments. To the extent that a Covered Participant does not timely
file an election as provided in this Section 4.1(b)(ii), or such election does
not comply with the Plan or the terms and conditions established by the 409A
Committee, then a Covered Participant who is unmarried on the date that payments
commence pursuant to Section 4.1(b)(i) will be deemed to have irrevocably
elected a single life annuity, and a Covered Participant who is married on the
date that payments commence pursuant to Section 4.1(b)(i) will be deemed to have
irrevocably elected a 50% joint and survivor annuity. The election described in
this Section 4.1(b)(ii) shall become irrevocable on a date specified by the 409A
Committee. Notwithstanding the preceding sentence, a Covered Participant
designated by the 409A Committee may elect, on a form provided by the 409A
Committee and subject to such terms and conditions as the 409A Committee
specifies, to change his form of annuity to another annuity form specified in
this Section 4.1(b)(ii) at any time prior to the payment commencement date.
Notwithstanding any election by a Participant pursuant to this
Section 4.1(b)(ii), in the event that a Covered Participant dies prior to the
commencement of benefits pursuant to Section 4.1(b)(i), the Covered Participant
shall be deemed to have irrevocably elected to have his benefits under Article
III paid in the form of a 50% joint and survivor annuity.

(iii) The elections described in this Section 4.1(b) shall also apply to the
Covered Participant’s benefits, if any, under the Retirement Plan for Officers
of NCR, the NCR Officer Plan, the NCR Mid Career Hire Supplemental Pension Plan,
and the NCR Supplemental Pension Plan for AT&T Transfers. This Section 4.1(b) is
intended to comply with the requirements of Notice 2007-86 and

 

5



--------------------------------------------------------------------------------

the applicable proposed and final Treasury Regulations issued under Section 409A
of the Code and shall be interpreted in a manner consistent with such intent.
Therefore, this Section 4.1(b) shall not apply to the extent that it would cause
an amount otherwise payable in 2008 pursuant to the terms of the Plan (and
related administrative rules implemented to comply with Section 409A of the
Code) in effect immediately prior to December 31, 2008 to be paid in a later
year; instead, the amounts otherwise payable in 2008 shall continue to be paid
to the Covered Participant in accordance with the terms of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code) in
effect immediately prior to December 31, 2008.

4.2 Discretionary Lump Sum Payment. Notwithstanding the foregoing, and to the
extent permitted by Section 409A, the Company may, in its sole discretion, pay
the benefit of any Participant in a single lump sum payment, provided that
(a) such payment results in the termination and liquidation of the entirety of
the Participant’s interest in the Plan (and any other deferred compensation
arrangement of the Company that is aggregated with the Plan pursuant to Treasury
Regulation § 1.409A-1(c)), (b) the amount of such payment (determined using the
actuarial assumptions applicable under the Pension Plan) does not exceed the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year in
which the payment is made, and (c) with respect to a Covered Participant, in no
event may a payment be accelerated following a Covered Participant’s Separation
from Service to a date that is prior to the first business day of the seventh
month following the Participant’s Separation from Service (or if earlier, the
date of the Participant’s death).

ARTICLE V

Unfunded Nature of the Plan

 

 

5.1 This Plan shall be unfunded. The funds used for payment of benefits
hereunder and of the expenses of administration hereof shall, until such actual
payment, continue to be a part of the general funds of the Company, and no
person other than the Company shall, by virtue of this Plan, have any interest
in any such funds. Nothing contained herein shall be deemed to create a trust of
any kind or create any fiduciary relationship. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

ARTICLE VI

Administration of the Plan

 

 

6.1 The Plan shall be administered by the Company. The Company shall have the
exclusive authority and responsibility for all matters in connection with the
operation and administration of the Plan. The Company shall have all powers
necessary or appropriate to carry out its duties, including the discretionary
authority to interpret the provisions of the Plan and the facts and
circumstances of claims for benefits. Decisions of the Company shall be final
and binding on all parties.

6.2 The Company may, from time to time, delegate to any person or persons or
organizations any of its rights, powers, and duties with respect to the
operation and administration of the Plan.

6.3 In all questions relating to age and service for eligibility for any benefit
hereunder, or relating to term of employment and rates of pay for determining
benefits, the decisions of the Company, based upon this Plan and the records of
the Company, shall be final and binding.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

Amendments and Termination

 

 

7.1 This Plan shall terminate when all benefits payable under the terms of the
Plan have been paid. The Board of Directors in its discretion may amend or
terminate the Plan at any time, provided, however, that (a) no such action shall
adversely affect the right of any Participant (or Beneficiary) to a benefit to
which he or she has become entitled pursuant to this Plan, (b) no amendment or
termination may accelerate the payment of a benefit hereunder except as
permitted by Section 409A of the Code, and (c) no amendment may be made, to the
extent that it would result in a material modification (within the meaning of
Section 409A of the Code) of the benefit of any Grandfathered Participant
described in Section 4.1(a) of the Plan.

ARTICLE VIII

Miscellaneous

 

 

8.1 This Plan shall be construed in accordance with the laws of the State of
Ohio.

8.2 If any provision of this Plan shall be held illegal or invalid for any
reason, the remaining provisions shall continue to be fully effective.

8.3 Participation in this Plan shall not give to any employee the right to be
retained in the employ of the Company nor any right or interest in this Plan
other than as herein specifically provided. No employee shall have any right to
a benefit under this Plan unless he or she meets the conditions specified in
Section 2.1.

8.4 Expenses of the Plan shall be paid by the Company.

8.5 Any payment to a Participant or spouse of a Participant or the legal
representative of either, in accordance with the terms of this Plan, shall to
the extent thereof be in full satisfaction of all claims such person may have
against the Company hereunder, which may require such payee, as a condition to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Company. Any release of claims provided pursuant to this
Section 8.5 must be executed and delivered to the Company, and must become
effective and irrevocable in accordance with its terms, prior to the payment
commencement date determined under this Plan.

8.6 The benefit payable from this Plan and any benefits to which a Participant
is entitled from other nonqualified plans sponsored by the Company may be
combined and paid by a single bi-weekly check, in the discretion of the Company.

8.7 The portion of this Plan paying benefits in excess of the limit contained in
Section 415 of the Code is intended to qualify for exemption from the Employee
Retirement Income Security Act of 1974 (“ERISA”) as an unfunded excess benefit
plan under Sections 3(36) and 4(b)(5) of ERISA. The portion of this Plan paying
benefits without regard to the limitations contained in Section 401(a)(17) of
the code is intended to qualify for exemption from Parts II, III and IV of ERISA
as a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

7



--------------------------------------------------------------------------------

8.8 This Section 8.8 applies only to Covered Participants described in
Section 4.1(b) of the Plan. It is intended that the Plan shall comply with the
requirements of Section 409A of the Code. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent. Without
limiting the foregoing, benefits provided under this Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax on a Participant under Section 409A of the Code.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither the Company, its affiliates, directors, officers, employees
nor its advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by a Participant or other taxpayer as a result of
the Plan. Any reference in the Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to Section 409A of the Code by the U.S. Department of
Treasury or the Internal Revenue Service. The Company may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to a
time or form otherwise permitted under Section 409A of the Code in accordance
with the requirements, restrictions and limitations of Treasury Regulation
Section 1.409A-3(j); provided that in no event may a payment be accelerated
following a Participant’s Separation from Service to a date that is prior to the
first business day of the seventh month following the Participant’s Separation
from Service (or if earlier, the date of the Participant’s death) unless
otherwise provided in Treasury Regulation Section 1.409A-3(j). The Company may
also, in its sole discretion, delay the time or form of payment under the Plan
to a time or form otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-2(b)(7).

8.9 By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated his acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan (and related administrative rules implemented
to comply with Section 409A of the Code) and any action taken under the Plan by
the Board of Directors, the Compensation and Human Resource Committee of the
Board of Directors, the 409A Committee or the Company or its affiliates, in any
case in accordance with the terms and conditions of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code).

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be executed effective as of the 31st day of December, 2008.

 

NCR CORPORATION By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources

 

8



--------------------------------------------------------------------------------

EXHIBIT A

GRANDFATHERED PARTICIPANTS

[Names of individual participants omitted]

 

9